Per Curiam.
Issue was joined in this case, in the Court of Common Pleas, on the issue of nul tiél record, and. the court decided in favour of the defendant. On inspection of the record, it appears that a scire facias was issued by the plaintiff for the recovery of a debt of four hundred and forty-three dollars and seventeen cents, for which he had obtained judgment against the defendant. But the record produced in support of the scire facias, shows a judgment for the sum of nine hundred and eighty-seven dollars. We are therefore of opinion that the judgment should be affirmed, the plaintiff having failed in his proof of the record recited in the scire facias.'
Judgment affirmed.